FILED
                            NOT FOR PUBLICATION                             AUG 24 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOHN P. BAKER,                                   No.   15-15446

               Plaintiff-Appellant,              D.C. No. 2:12-cv-01162-PGR-
                                                 MEA
 v.

THOMAS BELL, Dr.; et al.,                        MEMORANDUM*

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges

      Arizona state prisoner John P. Baker appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference

to his serious medical needs. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004) (summary

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judgment); Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir. 2003) (dismissal under

28 U.S.C. § 1915A). We affirm.

       The district court properly granted summary judgment because Baker failed

to raise a genuine dispute of material fact as to whether defendant Bell was

deliberately indifferent in treating his various medical issues. See Toguchi, 391
F.3d at 1057-60 (a prison official is deliberately indifferent only if he or she knows

of and disregards an excessive risk to an inmate’s health; medical malpractice,

negligence, or a difference of opinion concerning the course of treatment does not

amount to deliberate indifference).

       The district court properly dismissed defendant Wexford because Baker

failed to allege sufficient facts to state a plausible Eighth Amendment claim. See

id.; see also Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are to be construed liberally, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief).

       The district court did not abuse its discretion in denying Baker’s motions to

compel discovery because Baker failed to comply with procedural rules and

deadlines. See Jorgansen v. Cassiday, 320 F.3d 906, 913 (9th Cir. 2003) (setting

forth standard of review and noting that “[t]he district court is given broad

discretion in supervising the pretrial phase of litigation, and its decisions regarding


                                             2                                   15-15446
the preclusive effect of a pretrial order. . . will not be disturbed unless they

evidence a clear abuse of discretion.” (citation and internal quotation marks

omitted)); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) overruled on other

grounds by Lacey v. Maricopa County, 693 F.3d 896 (9th Cir. 2012) (“Pro se

litigants must follow the same rules of procedure that govern other litigants.”).

      We reject as without merit Baker’s contentions regarding judicial bias.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                            3                                      15-15446